Citation Nr: 1526406	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  97-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating from August 1, 1996, a rating in excess of 10 percent from August 25, 2004, and a rating in excess of 30 percent from December 6, 2011 for bilateral pes planus, metatarsalgia and plantar fasciitis.
 
2.  Entitlement to an initial rating in excess of 10 percent prior to October 24, 2001 and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to July 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC and Huntington, West Virginia. During the course of the appeal, the claims file was permanently transferred to the RO in Huntington, West Virginia which now has jurisdiction over the claims on appeal.

In July 2004, the Board issued a decision which has the same docket number as the instant case.  However, the Board notes that none of the issues considered in that decision are currently on appeal.

In March 2008, the Board remanded the Veteran's claims on appeal for further development.  In February 2011, the Board denied the Veteran's claims for service connection for a low back disability and sleep apnea.  The Veteran's claim for an increased rating for PTSD was remanded for additional notice and the claims for an earlier effective date for the grant of service connection for pes planus as well as a compensable initial rating for pes planus were remanded for the issuance of a statement of the case.  The Veteran's claim for an earlier effective date for pes planus was granted, making his effective date the first day after he left active service, by an October 2011 rating decision. 

The Veteran testified in support of the claims now on appeal at a hearing before the Board in January 2008.  The Veterans Law Judge who conducted the January 2008 subsequently retired.  The Veteran was afforded an additional hearing before the undersigned Veterans Law Judge in December 2013.  The transcripts have been associated with the claims file. 

The Board notes that an October 2014 rating decision increased the Veteran's rating for pes planus from noncompensable to the rates reflected on the title page herein.

Additionally, while the claims decided herein were pending, additional issues were perfected by the Veteran.  In a VA Form 9, dated October 2014, the Veteran elected a Central Office hearing concerning these issues.  The Board has assigned a docket date to these claims and they are pending review by hearing staff and affordance of the requested hearing on these recently appealed issues.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, from August 1, 1996, the service-connected bilateral pes planus, plantar fasciitis, and metatarsalgia was manifested by no more than moderate, bilateral flatfoot with pain on manipulation of the feet. 

2.  Resolving all doubt in the Veteran's favor, from March 18, 1999, the Veteran's PTSD manifested by no more than occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating, and no higher, for the service-connected bilateral pes planus, plantar fasciitis, and metatarsalgia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for a rating of 30 percent, but no more, from March 18, 1999 for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran additionally offered testimony before the undersigned Veterans Law Judge in December 2013.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pes Planus

The Veteran is currently in receipt of an initial noncompensable rate effective for bilateral pes planus, metatarsalgia and plantar fasciitis in August 1, 1996; a rating in excess of 10 percent from August 25, 2004; and a rating in excess of 30 percent from December 6, 2011.

Under Diagnostic Code 5276, a noncompensable evaluation is for assignment for mild pes planus with symptoms relieved by a built-up shoe or arch support.  A 10 percent evaluation is for assignment for moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet whether the disability is unilateral or bilateral.  For a severe pes planus disability, the rating criteria contemplates objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use with characteristic callosities, with a 20 percent evaluation assigned for a unilateral disability and a 30 percent evaluation for a bilateral disability.  Lastly, 30 and 50 percent evaluations may be assigned for unilateral and bilateral pes planus, respectively, that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.

The Board will also consider the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's bilateral pes planus with plantar fasciitis is available under 38 C.F.R. § 4.71, Diagnostic Code 5284.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A VA examination dated December 3, 1996 indicates that the Veteran's feet had no swelling, heat or erythema; temperature, color and vasculature were normal.  There was mild plantar tenderness bilaterally.  All digits had normal ranges of motion.  X-rays taken at the time of the examination indicate that there were no significant osseous or articular abnormalities identified.

A March 1997 VA Medical Certificate indicates that the Veteran had x-rays of his feet bilaterally which were negative.

Records from Podiatry Associates dated February 1998 indicate that the Veteran had pain upon palpitation of his feet.  He had pes planus type feet with severe pronation noted upon stances and with ambulation; he had bunion deformities and extremely worn shoes.  The Veteran was provided with orthotics.

A November 2003 treatment note from a private podiatrist indicates that the Veteran had generalized soreness in his heels and arches with no specific areas of pain.  There was no edema present.  He was diagnosed with chronic and bilateral pes planus with plantar fasciitis.

The Veteran was afforded a VA examination in August 2004.  The Veteran complained of pain in his feet with standing.  There was no swelling and no redness.  He had increased fatigability with standing more than 20 minutes.  There was no tenderness on palpitation, no callouses, no uneven wear pattern.  The Veteran was diagnosed with bilateral pes planus and degenerative joint disease of the left first MP joint.

An October 2004 VA treatment note indicates that the Veteran had flexible flatfeet with pain and mildly diminished range of motion in the left first MP joint.

An April 2006 VA podiatry consult indicates that the Veteran had mildly diminished range of motion along the left first MP joint along with mild medial arch collapse upon weightbearing.  The Veteran was instructed to continue wearing inserts and had a steroid injection.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he could only walk 10 to 15 minutes and his standing was limited to 10 minutes.  He had pain with manipulation but there was no edema, instability or weakness.  There were no calluses, skin breakdown, bunions  or unusual shoe wear pattern.  He did not have hammertoes or a clawfoot deformity.  The Veteran had pes planus bilaterally but no deformity; his flatfeet were flexible.  The Veteran was diagnosed with bilateral pes planus, metatarsalgia and plantar fasciitis as a result of service.  X-rays of both feet were normal.

A March 2011 VA treatment note indicates that the Veteran had a hard time walking when he first got up due to his plantar fasciitis and flatfeet.  The Veteran was treated for his feet in July 2011 at the VA Medical Center, there was no plantar tenderness, no edema and no erythema.  The Veteran's achilles tendon was without deformity but with exquisite tenderness bilaterally.  An August 2011 VA treatment notes indicates that x-rays were taken of the Veteran's feet in July 2011.  There were no abnormalities noted on x-ray.

In December 2011, the Veteran had an additional examination for his feet.  He had pain with use and manipulation but no swelling, no calluses, no deformity and no marked pronation.  The Veteran had good pedal pulses and he was wearing good shoes with custom arch supports.  His pes planus was indicated as mild bilaterally.

The Veteran had a hearing in December 2013.  He indicated that he had a lot of pain with his feet and calluses.  

Having carefully considered the competent evidence of record, the Board finds that an initial 10 percent disability rating for bilateral pes planus with plantar fasciitis is warranted under Diagnostic Code 5276.  In this regard, the evidence shows that the symptoms the Veteran experiences with respect to the service-connected bilateral foot problems have been relatively consistent over the period in question.  The exhibited symptoms most nearly approximate moderate pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  

The February 1998 treatment note indicates that the Veteran had severe pronation with bunion deformities and extremely worn shoes.  However, VA examinations in 1996 and August 2004 reflect no swelling or redness of the feet.  There was no uneven wear pattern of the shoes and no calluses or tenderness to palpation of the feet.  There were no signs of deformity.  VA examinations in 2009 and 2011  revealed similar findings.  The Veteran has described fatigability and there are degenerative changes in the feet, with plantar fasciitis, but the exhibited findings do not more nearly approximate the 30 percent disability rating criteria of is assigned marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The Veteran's disability apparently improved with the wearing of orthotics, though they did not entirely reduce his pain and loss of functioning.  The Board has considered the application of staged ratings, but finds that symptoms have been remarkably consistent over the appeals period and a 10 percent rating is warranted over that entire period.  

The Board also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but, finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are not applicable or would not provide the Veteran a higher rating than the 10 percent provided herein.  Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5276 is not predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA examination in September 1999.  The Veteran denied low mood but indicated that he had sleep problems and nightmares.  He denied any suicidal or homicidal ideation.  He reported decreased energy.  The Veteran's concentration was intact.  There was no evidence of a thought disorder and the Veteran had no hallucinations.  He did have some anxiety and worries.  On objective examination, the Veteran's speech was normal; his mood was okay with full affect; his thought processes were logical and goal-directed; his memory was impaired only with regard to traumatic in-service events; his insight was good.  The GAF score was 60 with distressing symptoms but no impairment in psychological or social functioning.  It was added that he was able to function at work and had a meaningful and significant 

VA treatment records indicate that from October 2001, the Veteran started attending PTSD group.  

The Veteran was afforded an additional VA examination in June 2002.  The Veteran was still working at the VA Regional Office as a Benefits Counselor.  The Veteran indicated that he had nightmares, flashbacks, intrusive thoughts, social problems, insomnia, irritability and night sweats.  He lived with his wife and two children.  He had no suicidal ideation and no attempts.  The Veteran interacted well with others and functioned well at his job but avoided social gatherings and felt tired all of the time.  The Veteran was neatly dressed; had normal speech; was oriented times three; had no difficulty with memory; his attention and concentration were intact; he had no thought abnormalities; he had good impulse control; and insight and judgement were intact.  It was added that he handled his activities of daily living, spent time with his family and continued to function as a full time VA employee.  The Veteran's GAF score was 60.  

In a February 2003 letter, the Veteran indicated that he had panic attacks more than once per week as well as memory problems.  A letter from the Veteran dated June 2003 and May 2005 indicate that he would like a 50 percent rating for his PTSD, based on occupational impairment and memory loss.

A February 2006 VA treatment note indicates that the Veteran had panic attacks and avoided crowds.  A January 2008 VA treatment note indicates that the Veteran had recurrent nightmares, flashbacks, intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, poor attention span, insomnia, irritability, and night sweats.  He also had increased stress with his spouse that had resulted in separation.

A February 2009 treatment record indicates that the Veteran's affect was blunted with a GAF score of 45.

The Veteran was afforded an additional VA examination in June 2009.  The Veteran indicated that he was let go from the VA RO due to leaving work early; although the Veteran did not relate this to his PTSD disability.  He was currently divorced.  He indicated that his irritability and anxiety impacted his work and social functioning.  The Veteran did not have any impairment of his thought process or communication but he was moderately irritable.  He was appropriately groomed and had normal speech, appropriate affect, and normal thought.  The Veteran's cognitive functions were mildly impairment with regard to concentration and attention but he had no impairment with cognition or memory.  He denied suicidal or homicidal ideation.  His insight and judgment were adequate.  The examiner indicated that the Veteran was fully functional.  It was reported that the Veteran was not attending therapy and not taking psychotropics.  The veteran reportedly had external issues of financial situations in life and unemployment but there is not enough longitudinal history supporting that the veteran's post-traumatic stress disorder had gotten worse.  It was concluded that the veteran's post-traumatic stress disorder had probably remained unchanged.  The Veteran's GAF score was 60.

From February 2010 to July 2010, the Veteran's VA treatment notes indicate that he was responding well to therapy for his psychiatric disorder and his GAF score were between 60 and 80.  A July 2010 VA treatment note indicates that his PTSD and major depressive disorder were in remission due to medication.

The Veteran was afforded an additional examination in June 2010.  The examiner indicated that the Veteran was not working at that time due to his knee disabilities rather than his PTSD.  The examiner indicated that the Veteran had moderate symptomatology with moderate difficulties in his social relationships and minimal affect on his work activity.  The Veteran did not have any thought process abnormality or communication impairment and adequate hygiene.  His motivation was adequate and he did not have impulse control difficulties.  The Veteran's mood was moderately depressed and anxious.  There were no deficiencies in cognition or memory; concentration and attention were minimally impaired; insight and judgment were adequate.  The Veteran's GAF scare was 64.

A March 2011 letter from the Veteran indicates that he had panic attacks more than once per week.  A July 2011 VA treatment note indicates that the Veteran had no anxiety or depression and his symptoms were controlled by medication.  

In October 2011, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran's symptomatology was best described as occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran attended college full-time on-line and was studying logistics.  The Veteran was separated from his wife.  He talked to his children frequently and visited with them during holidays.  The Veteran's symptoms included suspiciousness, chronic sleep impairment, mild memory loss and difficulty in establishing and maintaining effective work and social relationships.

A November 2011 VA treatment note indicates that he had not had psychiatric treatment for the previous year and that he noticed he had depression when he was off of his medication.  He had suicidal thoughts in the past (the time period is not indicated) but not at the time that the note was written.  Once every two weeks, he had problems in crowded places and had panic attacks.

The Veteran indicated during his December 2013 hearing that he had memory problems.  He finished his degree the previous May and was working in a temporary position with the Department of the Army.  The Veteran indicated that his primary symptoms were nightmares and anger.  The Veteran had just gotten married.

A February 2014 VA treatment note indicates that the Veteran denied any depression or anxiety.

During the course of the appeal, the Veteran's PTSD has more nearly approximated the criteria for a 30 percent rating.  Considering the frequency, severity, and duration of his psychiatric symptoms, the Board finds that the Veteran's symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  There are sporadic symptoms of a flat affect, memory impairment, panic attacks, and a history of suicidal ideation, but these reports are not consistent or constant.  During examinations over the course of the appeal, the Veteran's exhibited psychiatric symptomatology was remarkably consistent.  He appeared to adapt to his symptoms and was able to function at a relatively high level socially and industrially.  Even after his divorce (or separation) and leaving his job, it was noted that his functioning had not decreased significantly, and the examination reports suggest that his not working was in large part due to factors other than his psychiatric disability.  

The Veteran has not been shown to have such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships that are indicative of a 50 percent rating.  In this regard, the VA examination reports consistently reflect that the Veteran did not have any impairment of his thought process or communication.  He exhibited normal speech, appropriate affect, and normal thought.  The Veteran's had no impairment with cognition or memory on objective testing.  His insight and judgment were adequate.  He did not require extensive outpatient treatment or the use of psychotropic medications.  Considering the severity, frequency and nature of the psychiatric symptoms, an evaluation in excess of 30 percent is not warranted.  

Extraschedular Evaluation

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected bilateral foot disability is manifested by signs and symptoms such as pain and deformity which impairs his ability to stand and walk for long periods.  The Veteran's PTSD manifests in anxiety, depression, panic attacks, sleep disturbance, problems with concentration and flashbacks.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the feet provide disability ratings on specific abnormalities associated with the Veteran's service connected disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities and psychiatric disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability or psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disabilities considered herein have caused him to miss work or has resulted in any hospitalizations.  In this regard, the Board notes that the Veteran attended college during the period considered herein, received a degree, and subsequently worked full-time.  The Board finds, therefore, that the Veteran's service-connected bilateral foot disability and psychiatric disability do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial disability rating of 10 percent, but no higher, for bilateral pes planus, plantar fasciitis and metatarsalgia is allowed, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 30 percent , but no higher, for PTSD is allowed, subject to the regulations applicable to the payment of monetary benefits. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


